       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW J. CAPUL, DAVID COLON, ERIC R.
RODRIGUEZ, and PETER A. DeBLASIO,

                          Plaintiffs,
                                                           19 Civ. 4313 (KPF)
                         -v.-

CITY OF NEW YORK, WILLIAM J. BRATTON, in                OPINION AND ORDER
his individual and official capacities, and
LAWRENCE BYRNE, in his individual and official
capacities,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs, four former New York City Police Department (“NYPD” or the

“Department”) officers holding the ranks of Deputy Chief or Inspector, bring

this action pursuant to 42 U.S.C. § 1983 against the City of New York, former

New York City Police Commissioner William J. Bratton, and former NYPD

Deputy Commissioner for Legal Matters Lawrence Byrne. Plaintiffs assert a

single claim — that Defendants deprived them of a property interest in their

employment, in violation of their Fourteenth Amendment right to due process,

by coercing their resignations from the Department and vitiating the pre-

deprivation process that would otherwise be available. Defendants now move

to dismiss the Complaint, arguing that: (i) Plaintiffs have not adequately

pleaded that the alleged constitutional deprivations were part of a municipal

policy or custom; (ii) Plaintiffs’ due process claim is not cognizable because of

the post-deprivation process available to them; and (iii) Defendants Bratton
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 2 of 34



and Byrne are entitled to qualified immunity. For the reasons explained below,

the Court dismisses Plaintiffs’ Complaint.

                                      BACKGROUND 1

A.    Factual Background

      1.     The Plaintiffs

      The Court accepts, as it must, the well-pleaded allegations of the

Complaint. Plaintiff Andrew J. Capul was hired by the NYPD in 1984. (Compl.

¶ 11). For decades, Capul performed his duties in an exemplary manner as

evidenced by, among other things, multiple promotions to the positions of

Sergeant, Lieutenant, Captain, Deputy Inspector, and Inspector; receipt of

performance evaluations consistently rating him above or well above standards;

and several awards, honors, and recognitions. (Id. at ¶ 12). In June 2015, the

NYPD again promoted Capul via a discretionary promotion to the rank of

Deputy Chief. (Id. at ¶ 13). During the relevant time period, Capul held the

position of Deputy Chief, assigned to Patrol Borough Manhattan North, which

Plaintiffs claim is one of the most highly coveted and respected assignments in

the NYPD. (Id. at ¶ 14).

      Plaintiff Eric R. Rodriguez was hired by the NYPD in June 1992. (Compl.

¶ 16). During his tenure with the NYPD, Rodriguez performed his duties in an


1     The facts in this Opinion are drawn primarily from Plaintiffs’ Complaint (“Complaint” or
      “Compl.” (Dkt. #8)), which is the operative pleading in this case, as well as the
      Declaration of Yale Pollock (“Pollock Decl.” (Dkt. #41)) and its attached exhibit
      (“Arbitration Award” (Dkt. #41-1)). For ease of reference, the Court refers to Defendants’
      opening brief as “Def. Br.” (Dkt. #39); Plaintiffs’ opposition brief as “Pl. Opp.” (Dkt. #40);
      and Defendants’ reply brief as “Def. Reply” (Dkt. #44). Additionally, the Court refers to
      the Individual Defendants by using the rank that each held during the relevant time
      period.

                                                2
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 3 of 34



exemplary manner as evidenced by, among other things, multiple promotions

to the positions of Sergeant, Lieutenant, Captain, Deputy Inspector, and

Inspector; receipt of performance evaluations consistently rating him above or

well above standards; and several awards, honors, and recognitions. (Id. at

¶ 17). In November 2014, the NYPD again promoted Rodriguez via a

discretionary promotion, to the rank of Deputy Chief. (Id. at ¶ 18). During the

relevant time period, Rodriguez held the position of Deputy Chief, assigned to

Patrol Borough Brooklyn South, which Plaintiffs allege is another of the most

coveted assignments in the NYPD. (Id. at ¶ 19).

      Plaintiff David Colon was hired by the NYPD in July 1986. (Compl. ¶ 21).

For decades, Colon performed his duties in an exemplary manner as evidenced

by, among other things, multiple promotions to the positions of Sergeant,

Lieutenant, Captain, Deputy Inspector, and Inspector; receipt of performance

evaluations consistently rating him above or well above standards; and several

awards, honors, and recognitions. (Id. at ¶ 22). In July 2013, the NYPD again

promoted Colon via a discretionary promotion, to the rank of Deputy Chief. (Id.

at ¶ 23). During the relevant time period, Colon held the position of Deputy

Chief, assigned to the NYPD’s Housing Bureau. (Id. at ¶ 24).

      Plaintiff Peter A. DeBlasio was hired by the NYPD as a police officer on

January 4, 1984. (Compl. ¶ 26). For decades, DeBlasio performed his duties

in an exemplary manner as evidenced by, among other things, multiple

promotions to the positions of Sergeant, Lieutenant, and Captain; receipt of

performance evaluations consistently rating him above or well above standards;

                                       3
          Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 4 of 34



and several awards, honors, and recognitions. (Id. at ¶ 27). In May 2007, the

NYPD promoted DeBlasio to the rank of Deputy Inspector. (Id. at ¶ 28).

DeBlasio continued to excel in this appointed position, and in May 2011, the

Commissioner promoted and designated DeBlasio to the rank of Inspector. (Id.

at ¶ 29). During the relevant time period, DeBlasio held the position of

Inspector, assigned to Patrol Borough Brooklyn South as operations

commander. (Id. at ¶ 30).

         2.    Job Protections for Captains and Designated Higher Ranks

         NYPD Officers holding the rank of Captain or higher are represented by a

collective bargaining unit, the Captains Endowment Association (the “CEA”).

(Compl. ¶¶ 32, 34). Captains cannot be terminated absent notification of

charges and an opportunity to be heard on those charges, including being

heard at a Department hearing. (Id. at ¶ 37). The Commissioner may detail,

appoint, or promote Captains to higher ranks, such as Deputy Inspector,

Inspector, and Deputy Chief (collectively, the “Higher Ranks”), where these

officers would continue to be represented by the CEA. (Id. at ¶¶ 34-35).

Captains designated or promoted to the Higher Ranks serve in such positions

at the pleasure of the Commissioner. (Id. at ¶ 38). But while the

Commissioner may demote an officer promoted to the Higher Ranks “at will,”

he cannot terminate outright the officer’s employment with the NYPD. (Id. at

¶ 39).

         If the Commissioner desires to terminate the employment of a person

holding a Higher Rank, the NYPD must bring charges against that person in


                                         4
        Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 5 of 34



the same manner as it is required to do for Captains. (Compl. ¶¶ 39-40). That

is, the NYPD must follow the directives of New York Civil Service Law § 75,

NYPD Patrol Procedures 206-06, 206-07, and 206-13, and the Rules of the City

of New York, Title 38, § 15-01. (Id. at ¶¶ 40-41). Those provisions entitle

officers to, among other things: (i) service of charges and specifications

identifying the “date, time and place” of the alleged misconduct, as well as the

“contract provision, law, policy, regulation or rule that was allegedly violated”

by the officer in question (see N.Y.C. Admin. Code Title 38, § 15-03(a)); (ii) an

opportunity for the accused officer to reply to the charges within eight days of

service (if served personally), or thirteen days of service (if served by mail) (see

id. at § 15-03(c)); (iii) discovery concerning the disciplinary charges, including

“[r]equests for production of relevant documents, identification of trial

witnesses and inspection of real evidence to be introduced at the Hearing” (see

id. at § 15-03(f)); (iv) a disciplinary hearing where, with the assistance of union

or private counsel, an accused officer can introduce evidence, examine and

cross-examine witnesses, and make opening statements (see id. at § 15-04);

and (v) the production to the accused officer of a draft of the report and

recommendation of the Deputy Commissioner of Trials, along with an

opportunity to submit written comments thereto (see id. at § 15-06).

      3.     The NYPD Corruption Probe

      In 2013, the Federal Bureau of Investigation (the “FBI”) opened an

investigation into corruption in the NYPD that ultimately extended to the Chief

of the Department, Philip Banks, and the President of the Correction Officers


                                          5
        Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 6 of 34



Benevolent Association, Norman Seabrook. (Compl. ¶¶ 44-46). The FBI was

investigating allegations that police officers accepted gifts and vacations from

two wealthy New York City businessmen, Jeremy Reichberg and Jona Rechnitz,

in exchange for favors. (Id. at ¶ 47). In December 2015, when the investigation

hit an impasse with regard to Banks and Seabrook, the FBI began to

investigate others within the NYPD, the most notable being Deputy Inspector

Michael Deddo, then working in the NYPD Internal Affairs Bureau (“IAB”). (Id.

at ¶ 49). As part of the investigation, the FBI interviewed, or attempted to

interview, at least 50 high-ranking NYPD officials, including Plaintiffs, and 50

other NYPD employees, uniformed and civilian. (Id. at ¶¶ 51-53). When

Rodriguez and Colon were interviewed on February 25, 2016, the FBI agents

interviewing them assured them that they were not targets of the investigation.

(Id. at ¶¶ 55-56).

      On April 7, 2016, Rodriguez and Colon received calls from the President

of the CEA, Roy Richter, telling them that Commissioner Bratton was going to

transfer them because the Commissioner had to take some action in response

to articles that were being published about the corruption. (Compl. ¶ 58).

Richter told Rodriguez that Commissioner Bratton selected him because

Reichberg lived in the Brooklyn South area where Rodriguez worked. (Id. at

¶ 59). Richter also told Rodriguez and Colon that the transfers were only

temporary, suggesting that this was being done for appearances only, and not

because of any wrongdoing. (Id. at ¶ 60).




                                        6
          Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 7 of 34



         After consultation with his union and private attorneys, Capul arranged

to meet with the FBI and IAB on April 8, 2016. (Compl. ¶ 61). At the meeting,

investigators assured Capul that he was not a subject or target of any

investigation, but rather, that the investigators were interested in learning

information Capul was believed to possess. (Id. at ¶ 62). After the April 8,

2016 meeting, Capul was again assured that he was not the subject or target of

any investigation by the United States Attorney’s Office. (Id. at ¶ 63).

         Because the allegations of wrongdoing inculpated high-ranking NYPD

officials, if not the Mayor himself — whom, it is alleged, the NYPD was trying to

protect — the NYPD believed it needed to take immediate action, at least for

public relations purposes. (Compl. ¶ 64). When the investigation came to light

in April 2016, Commissioner Bratton told the press on April 7, 2016, that “[t]he

public has expectations of its public officials, of its police department and

certainly the leadership of the department. If those expectations are not met,

actions must be taken.” (Id. at ¶ 65). Meanwhile, Deputy Commissioner Byrne

suggested to the press that the corruption was not systemic, but rather was

confined to a small group of “senior” people who had “bad judgment.” (Id. at

¶ 66). In so doing, Commissioner Bratton and Deputy Commissioner Byrne

could suggest to the public that (i) the City, the NYPD, and NYPD leaders were

taking action against the bad actors, and (ii) they could have faith in the NYPD

because the alleged corruption was confined to a few high-level officials. (Id. at

¶ 67).




                                         7
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 8 of 34



      Plaintiffs allege that rather than going after the corrupt NYPD officials,

Commissioner Bratton instead implicated “expendable” deputy chiefs and

inspectors — career police officials with impeccable records — while protecting

politically tied officers. (Compl. ¶ 70). In essence, Plaintiffs claim that they

were the scapegoats for others’ corruption. For example, on the day that

Commissioner Bratton spoke out publicly regarding the corruption

investigation, he transferred Colon and Rodriguez to desk duty, despite the fact

that they had not been accused of any misconduct, no charges had been filed

against them, and they were not subjects of the FBI investigation. (Id. at

¶¶ 71-72). Commissioner Bratton also transferred Deputy Chief Harrington

and Deputy Inspector James Grant and further stripped these officers of their

guns and badges. (Id. at ¶ 73).

      On April 13, 2016, just a week after Capul’s meeting with the FBI and

IAB, Commissioner Bratton transferred Capul from the highly coveted position

of Executive Officer of Manhattan North to an administrative position as

executive officer of the School Safety Division. (Compl. ¶ 74). At the time of his

transfer, Capul was considered a highly respected chief with an unblemished

record. (Id. at ¶ 75). Further, Capul was not a target of the FBI’s investigation,

and the NYPD did not accuse Capul of corruption or misconduct. (Id. at ¶ 76).

      Put simply, Capul’s transfer was yet another in a series of actions that

the NYPD took to give the appearance that it was addressing the FBI’s

corruption concerns. (Compl. ¶ 77). Unfortunately for him, Capul’s transfer

immediately attracted press coverage, with the NYPD telling the media that

                                         8
          Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 9 of 34



Capul had been “reassigned to an administrative position pending further

review.” (Id. at ¶ 78). At least one headline from the New York Daily News

implicated Capul in the corruption scandal, reading, “Deputy Chief Andrew

Capul is latest officer disciplined in ongoing FBI corruption probe into the

NYPD.” (Id. at ¶ 79). So while Capul was found guilty in the court of public

opinion, the NYPD successfully deflected attention from other, higher-ranking

officials who had been previously been the subject of press attention. (Id. at

¶ 80).

         On April 29, 2016, DeBlasio met with FBI agents, at which time he was

assured that he was not the target or subject of the investigation. (Compl.

¶¶ 81-82). Indeed, after Plaintiffs’ meetings with the FBI, Richter told each

Plaintiff that he had done nothing wrong. (Id. at ¶ 83). Richter stated that

Plaintiffs were simply witnesses and that everything would be handled

administratively by the NYPD. (Id. at ¶ 84). This was confirmed by CEA

attorney Lou LaPietra, who advised that Plaintiffs had done nothing wrong. (Id.

at ¶ 85). On May 5, 2016, Richter called Rodriguez to advise that he had just

left a meeting with Commissioner Bratton, who informed Richter that

Rodriguez’s name had not come up anywhere and that he would soon be back

on track with his career. (Id. at ¶ 86). Richter repeated these promises to

Rodriguez on a number of other occasions in May 2016. (Id. at ¶ 87).

         Although Plaintiffs told the NYPD and the CEA about their contacts with

the FBI, and even advised the NYPD that they would be willing to speak to

NYPD investigators about these contacts, the NYPD showed no interest in

                                         9
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 10 of 34



further questioning Plaintiffs, except for initially notifying DeBlasio that IAB

would interview him. (Compl. ¶ 88). IAB later cancelled DeBlasio’s scheduled

interview. (Id. at ¶ 89). Richter told DeBlasio that Deputy Commissioner

Byrne cancelled the interview indefinitely. (Id. at ¶ 90).

      4.    Plaintiffs’ Forced Resignations

      In May 2016, Commissioner Bratton and Deputy Commissioner Byrne

created two lists for officers implicated by the FBI’s investigation, regardless of

proof (or even suspicion) of wrongdoing: a “fired” list and an “arrested” list.

(Compl. ¶ 94). DeBlasio was put on the fired list. (Id. at ¶ 95). Then, on May

20, 2016, Richter told Capul, Rodriguez, and Colon, in separate conversations,

that Commissioner Bratton was seeking their retirements, and that the

Commissioner wanted those retirements effective as of May 31, 2016. (Id. at

¶ 96). Richter conveyed to Plaintiffs the seriousness of the Commissioner’s

intent with a threat: if Plaintiffs did not retire, the NYPD would charge them

and terminate them notwithstanding the outcomes of their respective hearings.

(Id. at ¶¶ 97-104).

      Richter told Colon, in sum and substance, that Colon had no choice but

to retire, because if he did not, the NYPD would file unspecified charges against

him. (Compl. ¶ 97). Richter further reminded Colon that even if he challenged

the as-yet-unknown charges at a hearing, it would not matter because the

findings would be non-binding; the Commissioner was already intent on

terminating Colon; and the Commissioner would in fact terminate Colon

notwithstanding the outcome of the hearing. (Id. at ¶ 98).


                                        10
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 11 of 34



      According to Plaintiffs, Commissioner Bratton’s demand that Plaintiffs

retire represented the City’s policy of removing “tainted” employees from the

Department so that the Department could put the scandal behind it. (Compl.

¶ 106). Significantly, however, Commissioner Bratton’s motive was not benign,

nor were his actions genuine efforts to remove wrongdoers from the

Department, as evidenced by the fact that Banks’s retirement (and the

retirement of other implicated high-ranking officials, such as Deputy Chief

Jimmy McCarthy, Inspectors Stephenson and Brian McGinn, and Deputy

Inspectors Michael Endall and Deddo) was not similarly sought. (Id. at ¶ 107).

      Ultimately, Commissioner Bratton, through Richter, presented each

Plaintiff with an ultimatum: retire immediately and retain certain benefits or

face disciplinary charges that would result in certain termination. (Compl.

¶¶ 108-25). No one, including neither of the Individual Defendants, informed

any Plaintiff of any charge against him, or of any basis that could give rise to

any charge against him. (Id. at ¶¶ 122, 126, 146). For this reason, Plaintiffs

were unable to gauge the chance of success in defending against any such

charges. (Id. at ¶ 122).

      Faced with the threat of losing substantial employment benefits that

would be forfeited in the event of a termination, but not a retirement, each

Plaintiff submitted retirement papers per the Commissioner’s direction.

(Compl. ¶ 146). Colon capitulated to the Commissioner’s demand and filed his

retirement paperwork on May 24, 2016. (Id. at ¶ 116). Rodriguez filed

amended retirement paperwork on or about June 27, 2016. (Id. at ¶ 141).

                                        11
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 12 of 34



Capul filed amended retirement paperwork on June 29, 2016. (Id. at ¶ 138).

DeBlasio filed retirement paperwork on July 16, 2016. (Id. at ¶ 145). After

their retirements, Plaintiffs all received “good guy” letters from Commissioner

Bratton. (Id. at ¶ 147). 2

      In August 2016, Plaintiffs commenced the grievance process against the

City and the NYPD, pursuant to their collective bargaining agreement, arguing

that they had retired under duress, such that the forfeiture of their accrued

time had been void. (Compl. ¶ 148). Of potential significance to the instant

motion, while Plaintiffs grieved their benefit calculations, they elected not to

grieve the circumstances of their departures from the NYPD through an Article

78 proceeding in New York State Supreme Court. (Dkt. #36 at 7-10). On

July 16, 2018, hearing officer David N. Stein agreed with Plaintiffs and

determined that their retirements were given under duress. (Compl. ¶ 149; see

generally Arbitration Award). In Arbitrator Stein’s Opinion and Award, he

found it “clear that the Department interfered with the grievants’ exercise of

their rights to run their accrued compensatory time and unusual annual leave

prior to retirement. The Department’s actions amounted to a breach of [their

collective bargaining agreement].” (Arbitration Award 39).

      In June 2017, all four Plaintiffs submitted letters of reinstatement to the

NYPD. (Compl. ¶¶ 167-70). None of the Plaintiffs received a response. (Id.).




2     A “good guy letter” is a letter that states, in relevant part, that the subject of the letter
      retired from the NYPD in good standing, and it is a requisite for the subject to obtain a
      license to carry a pistol as a retiree.

                                               12
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 13 of 34



B.    Procedural History

      Plaintiffs filed the Complaint in this action on May 13, 2019, asserting

one cause of action for the violation of their due process rights under the

Fourteenth Amendment. (Dkt. #1). On July 12, 2019, Defendants filed a letter

seeking to have this case consolidated with another case, Grant v. City of New

York, William J. Bratton and Lawrence Byrne, No. 19 Civ. 4334 (ALC), brought

by another former NYPD employee, which was proceeding before Judge Carter.

(Dkt. #21). On July 24, 2019, Plaintiffs filed a letter in opposition to the

motion to consolidate. (Dkt. #28). The plaintiff in Grant also filed a letter

opposing Defendants’ requested consolidation. (Dkt. #29). On July 29, 2019,

the Court denied the motion to consolidate the cases. (Dkt. #30).

      On August 9, 2019, Defendants filed a letter seeking a pre-motion

conference concerning their anticipated motion to dismiss. (Dkt. #31).

Plaintiffs filed a letter in opposition on August 13, 2019. (Dkt. #32). The Court

held a pre-motion conference on September 16, 2019. (Dkt. #36 (transcript)).

At that conference the Court set a briefing schedule and ordered discovery

stayed pending resolution of Defendants’ motion to dismiss. (See id.).

      On October 28, 2019, Defendants filed their motion to dismiss. (Dkt.

#38, 39). Defendants’ motion asserts three grounds for dismissal: (i) Plaintiffs

fail to state a claim for municipal liability against the City of New York;

(ii) Plaintiffs’ due process claim fails as a matter of law; and (iii) Commissioner

Bratton and Deputy Commissioner Byrne are entitled to qualified immunity.

(See generally Dkt. #39). On December 2, 2019, Plaintiffs filed a brief and

                                         13
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 14 of 34



declaration in opposition to Defendants’ motion. (Dkt. #40, 41). Defendants

filed a reply brief on December 20, 2020. (Dkt. #44). On March 18, 2020,

Plaintiffs filed a letter alerting the Court to a supplemental authority from the

Second Circuit Court of Appeals. (Dkt. #45). Accordingly, the motion is fully

briefed and ripe for decision.

                                   DISCUSSION

A.    Applicable Law

       “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is

facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” N.J. Carpenters Health Fund v. Royal Bank of Scotland

Grp., PLC, 709 F.3d 109, 120 (2d Cir. 2013). But while a plaintiff must

demonstrate the plausibility of his claims, he need not show that a judgment in

his favor is probable. Iqbal, 556 U.S. at 678.

B.    Analysis

      Defendants assert three arguments in support of their motion to dismiss

the Complaint. First, they argue that the claims against the City of New York

and the Individual Defendants in their official capacities cannot proceed

because Plaintiffs have not adequately pleaded that the alleged constitutional

deprivations were part of a municipal custom or policy. (See Def. Br. 6-10).


                                         14
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 15 of 34



Second, they argue that Plaintiffs’ claim that their resignations were coerced is

not actionable as a due process violation because Plaintiffs could have sought

to challenge the voluntariness of their resignations via an Article 78 special

proceeding in New York State Supreme Court. (See id. at 10-14). Third,

Defendants argue that Commissioner Bratton and Deputy Commissioner Byrne

are shielded from suit by the doctrine of qualified immunity. (See id. at 14-15).

The Court addresses Defendants’ second argument first, as that issue is

dispositive.

      1.       Plaintiffs Have Failed to State a Procedural Due Process Claim

      The Fourteenth Amendment’s Due Process Clause provides that “[n]o

State shall ... deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. The Due Process Clause thus

bars arbitrary government action, and guarantees procedural fairness when a

state action deprives a citizen of a protected interest in life, liberty, or property.

See Daniels v. Williams, 474 U.S. 327, 331 (1986). “The fundamental

requirement of the Due Process Clause is that an individual be given the

opportunity to be heard at ‘a meaningful time and in a meaningful manner.’”

Patterson v. City of Utica, 370 F.3d 322, 336 (2d Cir. 2004) (quoting Goldberg v.

Kelly, 397 U.S. 254, 267 (1970)).

      A procedural due process claim comprises two elements: (i) the existence

of a property or liberty interest that was deprived; and (ii) deprivation of that

interest without due process. Bryant v. New York State Educ. Dep’t, 692 F.3d

202, 218 (2d Cir. 2012); Ciambriello v. Cty. of Nassau, 292 F.3d 307, 313 (2d


                                         15
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 16 of 34



Cir. 2002). Defendants do not contest that Plaintiffs had a property interest in

their employment with the NYPD. (See Def. Br. 10). Rather, they contend that

Plaintiffs’ claim fails under the second prong of the analysis because,

notwithstanding Defendants’ purported violation of various procedural

safeguards, the State provided other procedures to protect Plaintiffs’ property

interests in the face of those violations. (See id.). Thus, the question is

whether the process afforded to Plaintiffs was sufficient to satisfy the requisites

of the Due Process Clause.

      Plaintiffs argue that when the property interest at stake is continued

employment, the Constitution requires pre-deprivation process, including some

kind of hearing, notice of the charges, an explanation of the employer’s

evidence, and an opportunity to present the employee’s side of the story. (See

Pl. Opp. 10 (citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538-46

(1985))). Thus, the crux of the dispute is whether, when a state employee is

coerced to resign from employment, the employee must be afforded pre-

deprivation process or whether post-deprivation process, in the form of an

Article 78 proceeding, suffices. Resolution of this issue requires a careful

study of Supreme Court and Second Circuit precedent.

            a.     Pre-Deprivation Process Is Not Required Where Plaintiffs
                   Resign Their Employment, Even If Coerced to Do So

      In Parratt v. Taylor, 451 U.S. 527 (1981), the Supreme Court

acknowledged the many cases in which it had held that due process requires a

pre-deprivation hearing before the state interferes with any liberty or property

interest. Id. at 537-38. However, the Court also “recognized that post-
                                        16
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 17 of 34



deprivation remedies made available by the State can satisfy the Due Process

Clause.” Id. at 538. In particular, the Court

            recognize[d] that either the necessity of quick action by
            the State or the impracticality of providing any
            meaningful pre-deprivation process, when coupled with
            the availability of some meaningful means by which to
            assess the propriety of the State’s action at some time
            after the initial taking, can satisfy the requirements of
            procedural due process.

Id. at 539. The Court then summarized its teachings in the area:

            Our past cases mandate that some kind of hearing is
            required at some time before a State finally deprives a
            person of his property interests. The fundamental
            requirement of due process is the opportunity to be
            heard and it is an “opportunity which must be granted
            at a meaningful time and in a meaningful manner.”
            Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187,
            1191, 14 L.Ed.2d 62 (1965). However, … we have
            rejected the proposition that “at a meaningful time and
            in a meaningful manner” always requires the State to
            provide a hearing prior to the initial deprivation of
            property.    This rejection is based in part on the
            impracticability in some cases of providing any pre-
            seizure hearing under a state-authorized procedure,
            and the assumption that at some time a full and
            meaningful hearing will be available.

Id. at 540-41 (emphasis in original).

      The Court further explained that “[t]he justifications which we have

found sufficient to uphold takings of property without any pre-deprivation

process are applicable to a situation such as the present one involving a

tortious loss of a prisoner’s property as a result of a random and unauthorized

act by a state employee.” 451 U.S. at 541. The Court reasoned that in such

cases, the loss is not the result of some established state procedure and the

state cannot predict precisely when the loss will occur. Id. Because the
                                        17
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 18 of 34



deprivation in Parratt, which was caused by the negligent misplacement of a

prisoner’s property, was beyond the control of the state, it would have been

impracticable and impossible for the state to provide a meaningful hearing

before the deprivation. Id. At the same time, excusing the pre-deprivation

hearing because the deprivation was random and unauthorized did not excuse

the state from providing a meaningful post-deprivation remedy. Id. The Court

held that the State of Nebraska’s tort remedy provided sufficient post-

deprivation process. Id. at 543.

      Three years later, in Hudson v. Palmer, 468 U.S. 517 (1984), the

Supreme Court extended the reasoning of Parratt to intentional deprivations of

property. Id. at 533. As just discussed, the Parratt Court had reasoned that

when deprivations of property are effected through random and unauthorized

conduct of a state employee, pre-deprivation procedures are simply

impracticable, since the state cannot know when such deprivations will occur.

Id. The Hudson Court could discern no logical distinction between negligent

and intentional deprivations of property, insofar as the “practicability” of

affording pre-deprivation process was concerned, because the state can no

more anticipate and control in advance the random and unauthorized

intentional conduct of its employees that it can anticipate negligent conduct.

Id. Accordingly, the Court concluded that even intentional deprivations of

property, if random and unauthorized, do not violate the Due Process Clause if

adequate post-deprivation remedies are available. Id.




                                        18
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 19 of 34



      The Second Circuit had occasion to apply the principles of Parratt and

Hudson in Giglio v. Dunn, 732 F.2d 1133 (2d Cir. 1984). In that case, Giglio

was a tenured high school principal who resigned after the school district’s

superintendent began harassing him with the intent of inducing him to have a

nervous breakdown. Id. at 1134. Giglio claimed that he had been forced to

take full-time disability leave due to mental health issues occasioned by the

harassment. Id. Six months later, the district and board superintendents,

who were “acting at the direction” of the school board’s trustees, told Plaintiff

“that the Board of Education would abolish his position at a meeting that

evening unless he agreed to return to work” by a date certain. Id. Giglio

informed the superintendents that he could not return to work because of his

condition, but he was again informed that his position would be abolished

unless he agreed to resign. Id. Instead of facing a vote at the meeting, Giglio

resigned several hours after receiving these threats. Id. Giglio then filed suit

alleging that his resignation had been coerced and that he had been denied due

process because a hearing did not precede the coercion. Id. The district court

dismissed Giglio’s complaint for failure to state a claim, holding that a pre-

coercion hearing would have been “not only impractical but virtually

impossible,” and, further, that Giglio’s post-deprivation remedy under Article

78 of the New York Civil Practice Law, “which is an amalgam of the common

law writs of certiorari to review, mandamus, and prohibition,” provided

adequate due process. Id.




                                        19
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 20 of 34



      The Second Circuit agreed that Giglio’s post-deprivation remedies

afforded him sufficient process, explaining that “[h]ad an Article 78 hearing

been held, the court, with all the facts before it, could have determined whether

[Giglio’s] resignation was coerced, and avoiding the constitutional thicket,

could have ordered such reinstatement and monetary relief as was

appropriate.” 732 F.2d at 1134. The Court observed that resignations (even if

not truly voluntary) are distinguishable from ordinary firings for two reasons:

(i) a resignation is not a unilateral act on the part of the employer; and (ii) it

does not purport to be for cause. Id. And because a coerced resignation is

“simply the submission by an employee to pressure exerted by a superior … it

is hard to visualize what sort of prior hearing the Constitution would require

the employer to conduct.” Id. at 1135. Thus, where an Article 78 proceeding

would give the employee a meaningful opportunity to challenge the

voluntariness of his resignation, the employee is not deprived of due process

simply because he failed to avail himself of that opportunity. Id.

      The Second Circuit continues to cite Giglio with approval. In Jaeger v.

Bd. of Educ. of Hyde Park Central School Dist., 1997 WL 625006 (TABLE), 125

F.3d 844 (2d Cir. 1997) (summary order), the plaintiff alleged that he had been

coerced into resigning by the Board of Education. Id. at *1. The Court found

that the plaintiff failed to state a due process violation because he had not

established a protected interest in his job. Id. at *2. The Court went on to find

that, even if the plaintiff had a protected interest in continued employment, his

due process claim would still fail because of the availability of an Article 78

                                         20
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 21 of 34



proceeding that “provides the victim of an allegedly coerced resignation with

adequate procedural protection.” Id. Citing Giglio, the Court held that the

Board of Education was not required to show that a pre-deprivation hearing

was impossible. Id.

      The plaintiff in Stenson v. Kerlikowske, 2000 WL 254048 (TABLE), 205

F.3d 1324 (2d Cir. 2000) (summary order), similarly alleged that he had been

coerced into resigning by the City of Buffalo Police Department after a positive

drug test. Id. at *1. On appeal, Stenson argued that the district court had

erred in concluding that the pre-deprivation process that he received satisfied

the notice requirements for public-sector employees that had been set forth by

the Supreme Court in Loudermill, 470 U.S. 532. Id. The Stenson Court began

by summarizing the law as clarified by the Supreme Court:

            The Court explained in Loudermill that a pre-
            deprivation hearing ensures that there is “a
            determination of whether there are reasonable grounds
            to believe that the charges against the employee are true
            and support the proposed action.” [470 U.S.] at 545-
            56. Thus, a tenured public employee “is entitled to oral
            or written notice of the charges against him, an
            explanation of the employer’s evidence, and an
            opportunity to present his side of the story.” Id. at 546.

Id. However, the Court went on to explain that Stenson’s case was

distinguishable because he alleged that he had been coerced into resigning. Id.

Citing Giglio, the Court held that a pre-deprivation hearing was neither feasible

nor constitutionally required in such circumstances. Id. In so doing, the

Court reaffirmed that when an employee claims that he was coerced to resign,

an Article 78 proceeding provides him with sufficient process. Id.

                                       21
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 22 of 34



      District courts also continue to rely on Giglio in cases involving coerced

resignations. As but one example, in Cole-Hatchard v. Hoehmann for Town of

Clarkstown, N.Y., No. 16 Civ. 5900 (VB), 2017 WL 4155409 (S.D.N.Y. Sept. 18,

2017), a former employee of the Clarkstown Police Department brought suit

alleging that he had been deprived of due process when he was forced to

resign. Id. at *7. Citing Giglio and Stenson, the district court held that because

the plaintiff elected not to bring an Article 78 proceeding to challenge the

voluntariness of his resignation, the allegation that he was denied due process

was implausible. Id.

      This line of cases would seem to apply squarely to the facts of the instant

case. Here, too, Plaintiffs allege that Defendants violated their procedural due

process rights in short-circuiting established state procedures for terminating

them. Here, too — like the plaintiffs in Giglio, Jaeger, Stenson, and Cole-

Hatchard — Plaintiffs short-circuited the pre-deprivation notice and heading

procedures to which they were entitled by resigning. If Plaintiffs had wanted to

be served with notice of the charges against them, followed by an opportunity

to be heard, as they now claim, they could have rejected the demand that they

retire, and invoked their rights to be disciplined pursuant to established

procedures. Instead, Plaintiffs strategically avoided the filing of charges

against them — and the procedural protections attendant to the filing of such

charges — by resigning.




                                        22
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 23 of 34



             b.    Giglio Applies to Plaintiffs’ Claim

      In response to these cases, Plaintiffs advance two arguments: (i) the

Giglio line of cases does not apply here; and (ii) Giglio is no longer good law.

Plaintiffs’ first argument is premised on the contention that Giglio applies only

where the deprivation was random and unauthorized, and that when the

deprivation was based on established procedures, pre-deprivation process is

required. (Pl. Opp. 13-14). Plaintiffs assert that their resignations, coerced by

high-ranking decision makers, were not “random and unauthorized,” as in

Giglio, but rather were entirely foreseeable and predictable to Defendants,

thereby entitling Plaintiffs to pre-deprivation process. (See id. at 15-17).

      Plaintiffs miss the point of Giglio and its progeny. While it is true that

the Second Circuit has held that deprivations caused by high-ranking decision-

makers are not random and unauthorized —and may therefore require pre-

deprivation process — those cases do not address deprivations caused by

resignations. See, e.g., Hellenic American Neighborhood Action Committee

(“HANAC”) v. City of New York, 101 F.3d 877 (2d Cir. 1996) (addressing claim

by city contractor that it was debarred from obtaining city procurement without

due process of law); Rivera-Powell v. N.Y. Bd. of Elections, 470 F.3d 458 (2d Cir.

2006) (addressing whether judicial candidate was removed from ballot without

procedural due process); see also Henry v. City of New York, 638 F. App’x 113

(2d Cir. 2016) (summary order) (addressing due process claim brought by

plaintiffs who were terminated from employment); DeSimone v. Bd. of Educ. S.

Huntington Union Free Sch. Dist., 604 F. Supp. 1180 (E.D.N.Y. 1985)


                                        23
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 24 of 34



(addressing claim brought by tenured teacher who was terminated by Board of

Education). 3 The point of Giglio is that resignations, even if involuntary, differ

from firings and other typical deprivations in that they are not unilateral acts

on the part of the employer and they do not purport to be for cause. See Giglio,

732 F.2d at 1134-35 (“When an employee resigns, the only possible dispute is

whether the resignation was voluntary or involuntary, and this cannot be

determined in advance.”).

      Plaintiffs cite no binding authority for the proposition that pre-

deprivation process is required where a plaintiff resigns, even if the resignation

was allegedly coerced by a high-ranking decision-maker. 4 And the distinction

between firings and resignations makes practical sense: When an employee

resigns, as opposed to being terminated, the defendant “ha[s] no opportunity or

reason to bring him up on charges, or to hold a hearing,” inasmuch as the

employee quit before giving the defendant an opportunity to do so. Fortunato v.




3     Plaintiffs cite Moffitt v. Town of Brookfield, 950 F.2d 880 (2d Cir. 1991). But the only
      support for their argument in Moffit is in a footnote in the background section of the
      opinion consisting of dicta, which states that “[i]f Moffit was coerced into surrendering a
      job in which he had a constitutionally protected property interest, a violation of section
      1983 occurred.” Id. at 883 n.2. The dispositive issue in that case was whether the
      appellate court had jurisdiction over the district court’s denial of qualified immunity.
      See generally id. at 881-87.
4     Plaintiffs cite several cases from courts outside of the Second Circuit that, they claim,
      support their argument that pre-deprivation process must be afforded to those who are
      constructively discharged. (See Pl. Opp. 11-12 (citing Findesian v. North East Ind. Sch.
      Dist., 749 F.2d 234 (5th Cir. 1984)); id. at 14 (citing Lauck v. Campbell Cty., 627 F.3d
      805, 812-13 (10th Cir. 2010); Knappenberger v. City of Phoenix, 566 F.3d 936, 941 (9th
      Cir. 2009); Eggers v. Moore, 257 F. App’x 993, 995 (6th Cir. 2007); Hargray v.
      Hallandale, 57 F.3d 1560, 1568 (11th Cir. 1995); Fowler v. Carrollton Public Lib., 799
      F.2d 976, 981 (5th Cir. 1986); Rao v. Gondi, 14 C 66, 2015 U.S. Dist. LEXIS 173049, at
      *7-11, 2015 WL 9489908 (N.D. Ill. Dec. 30, 2015)). However, Giglio is the case that is
      binding on this Court.

                                              24
         Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 25 of 34



Liebowitz, No. 10 Civ. 2681 (AJN), 2012 WL 6628028, at *6 (S.D.N.Y. Dec. 20,

2012).

      Perhaps more importantly, the Second Circuit in Stenson explicitly

rejected the argument Plaintiffs make here, albeit in a summary order.

Stenson, who resigned from his position, argued that “an Article 78 proceeding

only suffices when the underlying deprivation was random, unauthorized, or

unforeseeable, and that the Buffalo Police Department was required to provide

[him with] an administrative hearing [] since the deprivation was predictable

and authorized pursuant to the official Drug Testing Policy.” 2000 WL 254048,

at *1. The Court disagreed, reasoning that “since Stenson alleges that he was

coerced into resigning, the underlying deprivation was sufficiently

unforeseeable that the availability of an Article 78 proceeding provided Stenson

with a ‘meaningful opportunity to challenge the voluntariness of his

resignation’ sufficient to ensure due process.” Id. (quoting Giglio, 732 F.2d at

1135).

      Unsurprisingly, district courts in this Circuit have also rejected this

argument. For example, in Silverman v. City of New York, No. 98 Civ. 6277

(ILG), 2001 WL 1776157 (E.D.N.Y. Nov. 19, 2001), the plaintiff alleged that he

was entitled to pre-deprivation process despite his resignation because his

deprivation had been occasioned “not by the random and unauthorized acts of

low-level employees, but rather by individuals who had final authority over the

decision-making process.” Id. at *2 (internal quotation marks omitted). The

district court explained why this argument was unavailing:

                                        25
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 26 of 34



            The problem with Silverman’s new allegations, however,
            is that they fail to address a problem the Court
            previously noted with respect to these claims: the fact
            that Silverman was not terminated from his position,
            but rather resigned. In such a situation, it is hard to
            visualize what sort of prior hearing the Constitution
            would require the employer to conduct, because the
            only possible dispute is whether the resignation was
            voluntary or involuntary, and this cannot be
            determined in advance. Accordingly, such a hearing
            would make little sense. Instead, Silverman should
            have availed himself of the post-deprivation remedy
            available to him: the commencement of an Article 78
            proceeding.

            Silverman argues that, because the persons who
            allegedly coerced him to resign are “municipal
            policymakers,” an Article 78 proceeding is not an
            adequate post-deprivation remedy. Nothing in Giglio,
            however, suggests that the holding in that case should
            apply with any less force where an employee resigns due
            to a municipal policy, as opposed to a “random,
            unauthorized act” of a low-level employee. In fact, in
            Stenson, the Second Circuit squarely rejected the
            distinction Silverman asks the Court to draw.

Id. at *3 (internal citations and quotations omitted).

      Similarly, in Dodson v. Bd. of Educ. of the Valley Stream Union Free Sch.

Dist., 44 F. Supp. 3d 240 (E.D.N.Y. 2014), the district court applied Giglio to

dismiss a tenured high school teacher’s due process claim that he had been

coerced into resigning, even as the court found that the deprivation had been

caused by a school board and district that, the court explicitly held,

maintained municipal policymaking authority. Id. at 247-49. And in

Weslowski v. Zugibe, 14 F. Supp. 3d 295 (S.D.N.Y. 2014), the district court

held that

            whether a deprivation was “random and unauthorized”
            or whether it was pursuant to “established government
                                        26
        Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 27 of 34



              procedures” is “moot” in the context of a public
              employee’s wrongful-termination claim, because … an
              Article 78 proceeding … allows a petitioner specifically
              to raise claims that the employer was biased and
              prejudged the outcome of the termination process.

Id. at 316 (internal quotation marks and alterations omitted).

        The distinction between resignations and terminations is perhaps made

most clear in Fortunato, which involved both. In that case, the defendants,

having mistaken the plaintiff for a probationary rather than permanent

employee, terminated him without a hearing. 2012 WL 6628028, at *2-3.

Roughly a month after his termination, he was reinstated to his position. Id. at

*4. However, on the day that the plaintiff returned to work, he found the

conditions of his reinstatement unacceptable and resigned from his position,

describing his resignation as a constructive discharge. Id. The plaintiff

brought claims alleging that his procedural due process rights had been

violated by both his original termination and his constructive discharge. Id. at

*4-7.

        The district court dismissed the plaintiff’s due process claim premised on

his constructive discharge, observing that that

              [a] substantial line of Second Circuit precedent has held
              that, in the case of an alleged constructive discharge in
              New York, the lack of a hearing before a plaintiff’s
              resignation — i.e., before the plaintiff’s alleged
              constructive discharge — does not deprive the plaintiff
              of procedural due process because New York has
              provided an opportunity for a post-deprivation hearing.

2012 WL 6628028, at *4. In this regard, the plaintiff had argued that a pre-

deprivation hearing would have been practical in his situation, because it was


                                         27
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 28 of 34



obvious to defendants that they were forcing him to resign. Id. at *5. The

court rejected this argument, citing Stenson, explaining that the issue in a case

of a coerced resignation is not whether the deprivation is random,

unauthorized, or foreseeable. Id. Rather, the Second Circuit has established a

categorical rule that a pre-deprivation hearing is impractical in cases of coerced

resignation. Id. 5

      Plaintiffs urge the Court to adopt a proposition made in dicta in

DeSimone, 604 F. Supp. at 1184, that Giglio would have been decided

differently if Giglio had been coerced to resign pursuant to formal official action

by the Board of Education, rather than as a consequence of informal,

unofficial, and unauthorized threats by individual superiors. (Pl. Opp. 17).

This Court demurs. Even if this distinction were relevant in the context of a

coerced resignation, Plaintiffs’ coerced resignations were not caused by formal

action of the City or official municipal policy. The relevant question is, instead,

whether the deprivation was effectuated pursuant to established state

procedures or in violation of them, even when the decision is made by a high-

ranking person.




5     Following this logic, the Court found a plausible due process claim with respect to the
      plaintiff’s claim for his termination. Fortunato v. Liebowitz, No. 10 Civ. 2681 (AJN),
      2012 WL 6628028, at *6 (S.D.N.Y. Dec. 20, 2012). There, the question of whether the
      deprivation occurred pursuant to established state procedures or random,
      unauthorized acts of state employees was relevant. Id. That is, in answering this
      question, it did matter whether the defendants were the ultimate decision-makers
      because, if so, the deprivation would not be considered random and unauthorized
      conduct. See id.

                                             28
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 29 of 34



      This distinction was addressed in HANAC, where the Second Circuit

began by summarizing the law with respect to due process violations:

             When reviewing alleged procedural due process
             violations, the Supreme Court has distinguished
             between (a) claims based on established state
             procedures and (b) claims based on random,
             unauthorized acts by state employees. See Hudson v.
             Palmer, 468 U.S. 517, 532, 104 S. Ct. 3194, 3203, 82
             L.Ed.2d 393 (1984); Parratt v. Taylor, 451 U.S. 527,
             541, 101 S. Ct. 1908, 1916, 68 L.Ed.2d 420 (1981),
             overruled on other grounds by Daniels v. Williams, 474
             U.S. 327, 106 S. Ct. 662, 88 L.Ed.2d 662 (1986). In the
             latter case, the Due Process Clause of the Fourteenth
             Amendment is not violated when a state employee
             intentionally deprives an individual of property or
             liberty, so long as the State provides a meaningful post-
             deprivation remedy. Hudson v. Palmer, 468 U.S. at 531,
             533, 104 S. Ct. at 3202-03, 3203-04. When the
             deprivation occurs in the more structured environment
             of established state procedures, rather than random
             acts, the availability of post-deprivation procedures will
             not, ipso facto, satisfy due process. Id. at 532, 104 S.
             Ct. at 3203; Logan v. Zimmerman Brush Co., 455 U.S.
             422, 435-36, 102 S. Ct. 1148, 1157-58, 71 L.Ed.2d 265
             (1982).

101 F.3d at 880. The plaintiff in HANAC complained that the City’s chief

procurement officer had instructed all city agency heads to reject all of the

plaintiff’s proposals and to cancel all existing contracts with the plaintiff as

they came up for renewal, resulting in a de facto debarment. Id. at 881. The

Second Circuit observed that the plaintiff made no claim that the due process

violation was caused by an established state procedure, such as the City

Charter or Procurement Policy Board (“PPB”) Rules. Id. “To the contrary, [the

plaintiff] argue[d] that state officials acted in flagrant violation of the City

Charter and PPB Rules.” Id. (emphasis added).

                                          29
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 30 of 34



      Despite the HANAC plaintiff’s allegation that the officials who denied it

due process were high-ranking policymakers, the Court held that the

deprivation was still random and arbitrary because it had not been done

according to established state procedures. 101 F.3d at 881-82. Accordingly,

the Second Circuit stated that, following “Parratt, Hudson and their progeny, …

there is no constitutional violation (and no available § 1983 action) when there

is an adequate state post-deprivation procedure to remedy a random, arbitrary

deprivation of property or liberty.” Id. at 882 (emphasis in original).

      A sister court in this District noted as much in Carnell v. Myers, No. 17

Civ. 7693 (KMK), 2019 WL 1171489 (S.D.N.Y. Mar. 13, 2019). There, the court

dismissed the plaintiff’s procedural due process claim, in which he alleged that

he had been coerced to surrender his paramedic license without a formal

hearing. Id. at *5-6. In so doing, the court cited Giglio’s holding that the

availability of an Article 78 proceeding satisfies procedural due process in a

case where a New York State employee claims a coerced resignation. Id. at *6.

Further, citing HANAC, the court explained that in coercing the plaintiff to

surrender his license, defendants had violated state procedures, rather than

acted pursuant to such procedures, such that the alleged deprivation was thus

a “random, unauthorized act” for which an Article 78 procedure sufficed. Id. at

*5.

      As in HANAC and Carnell, Plaintiffs here allege that Commissioner

Bratton and Deputy Commissioner Byrne violated New York State and City Law

that entitled them to certain pre-deprivation process by prejudging the outcome

                                        30
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 31 of 34



of their hearings. Plaintiffs make no claim that their alleged due process

violation was caused by an established state procedure, such as the City

Charter. Under Giglio and HANAC, they have failed to establish a due process

violation.

             c.   New York’s Article 78 Procedure Provided Plaintiffs with
                  Adequate Post-Deprivation Process

      No one disputes that Plaintiffs, following their retirements, had the

opportunity to challenge the voluntariness of their respective decisions by

commencing an Article 78 proceeding. Plaintiffs do not explain how the Article

78 proceeding, in which they could have challenged their allegedly coerced

resignations, would have provided insufficient due process. Their failure to

avail themselves of such post-deprivation procedure does not render their due

process claims viable. See HANAC, 101 F.3d at 881. Plaintiffs are not entitled

to circumvent established due process protections and then claim they were

never afforded such protections. See Finley v. Giacobbe, 79 F.3d 1285, 1296

(2d Cir. 1996) (concluding that plaintiff who resigns before employer takes all

the steps necessary to fire her cannot complain of procedural due process

violation, because “the resignation effectively deprives the employer of the

opportunity to comply with the procedural obligations”).

      Plaintiffs’ argument that Giglio is no longer good law also fails. The

Second Circuit relied on Giglio in Stenson, a 2000 decision, and thereafter has

continued to cite Giglio as good law. See, e.g., Hoover v. Cty. of Broome, 340 F.

App’x 708, 711 (2d Cir. 2009) (summary order) (“Even assuming the evidence

could support the inference that Hoover suffered a constructive discharge, we
                                       31
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 32 of 34



agree with the district court that Hoover would not be entitled to a pre-

deprivation remedy for the constructive discharge.”). A plethora of district

courts have as well. See, e.g., Dodson, 44 F. Supp. 3d at 248 (“[I]t is well-

settled that where a New York state employee resigns and later contends that

his resignation was not voluntary, the lack of a hearing prior to the resignation

does not deprive the employee of procedural due process because New York has

provided an opportunity for a post-deprivation hearing in the form of an Article

78 proceeding.” (citing Giglio, 732 F.3d at 1135)); Silverman, 2001 WL

1776157, at *3 (noting that a pre-deprivation hearing “would make little sense”

where plaintiff “was not terminated from his position, but rather resigned”);

Cole-Hatchard, 2017 WL 4155409, at *7 (dismissing police officer’s due process

claim where he resigned); Carnell, 2019 WL 1171489, at *6 (“[D]istrict courts in

this Circuit have subsequently applied Giglio’s holding that the availability of

an Article 78 proceeding satisfies procedural due process in a case where a

New York state employee claims a coerced resignation.” (internal quotation

marks omitted)); Guttilla v. City of New York, No. 14 Civ. 156 (JPO), 2015 WL

437405, at *8 (S.D.N.Y. Feb. 3, 2015) (citing Giglio in dismissing plaintiff’s due

process claim that she had been coerced into resigning from her tenured

position with the New York City Department of Education because of the

availability of an Article 78 proceeding); Fotopolous v. Bd. of Fire Comm’rs of

Hicksville Fire Dep’t, 11 F. Supp. 3d 348, 371 (E.D.N.Y. 2014) (“While a public

employee with a property right in his job is normally entitled to a pre-

termination hearing, it is impractical for employees who are constructively

                                        32
       Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 33 of 34



discharged to obtain a pre-termination hearing, and the availability of an

Article 78 proceeding subsequent to termination provides adequate procedural

due process.”); McGann v. City of New York, No. 12 Civ. 5746 (PAE), 2013 WL

1234928, at *8 (S.D.N.Y. Mar. 27, 2013) (“[E]ven assuming the dubious

proposition that McGann was constructively discharged, he was not denied due

process … [because] had [he] wished to challenge his resignation as coerced,

McGann could have instituted an Article 78 proceeding in New York state

court.”); Kruggel v. Town of Arietta, No. 6:11 Civ. 1250 (LEK) (ATB), 2013 WL

5304184, at *4 (N.D.N.Y. Sept. 19, 2013) (holding that availability of an Article

78 proceeding is all the process that is due “where, as here, a plaintiff claims

that her resignation was coerced, because the voluntariness of a resignation

cannot be determined in advance”). Plaintiffs have provided the Court with no

compelling reason to depart from established Second Circuit law, and the

Court sees no reason to do so.

      For all of these reasons, Plaintiffs have failed to state a due process

claim. The Court thus need not reach the questions of whether the City can be

held municipally liable, or whether either or both of Commissioner Bratton and

Deputy Commissioner Byrne are entitled to qualified immunity.

                                  CONCLUSION

      For the reasons explained above, Defendants’ motion to dismiss is

GRANTED. Plaintiffs’ Complaint is dismissed.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.


                                        33
         Case 1:19-cv-04313-KPF Document 46 Filed 05/27/20 Page 34 of 34



     SO ORDERED.

Dated:        May 27, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       34
